DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments to claims 1 and 4 in the response filed on 11/28/2022 are acknowledged. 
Claims 1-4 remain pending in the application. 
Claims 1-4 are examined.
Response to Arguments
	The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified claim 1 to require the elastic body to cover an outer periphery of a tip of the endoscope operation unit, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection are presented. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2022/0192471 to Levy et al. (hereinafter “Levy”).
	Regarding claim 1, Levy discloses an endoscope comprising: 
	an endoscope operation unit (Fig. 8-handle 804); 
	an insertion observation unit that extends forward from the endoscope operation unit in a longitudinal direction of the endoscope (Fig. 8-elongated shaft 802); 
	a coupling portion between the endoscope operation unit and the insertion observation unit (Fig. 8-adaptor 824); and 
	an elastic body (Fig. 8-Sleeve 851; [0114]- sleeve 851 may be made of, or include, a polymeric material, such as thermoplastic including nylon, polyurethane, polyamide, and/or the like) that covers the coupling portion ([0115]- shaft 802 may be provided in an initial configuration wherein sleeve 851 is wrapped on shaft 816) and an outer periphery of a tip of the endoscope operation unit (Fig. 9C – sleeve 851; [0117]- sleeve 851 is fully wrapped on shaft proximal section 816 to a final sleeve configuration (shown in FIG. 9D) wherein sleeve 851 is fully pulled over handle 804 and over cable 842).
	Regarding claim 2, Levy discloses the endoscope according to claim 1, and Levy further discloses wherein the elastic body comprises a tapered portion that is tapered toward a front of the insertion observation unit (Fig. 9C – sleeve 851; [0117]- sleeve 851 is fully wrapped on shaft proximal section 816 to a final sleeve configuration (shown in FIG. 9D) wherein sleeve 851 is fully pulled over handle 804 and over cable 842).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2022/0192471 to Levy et al. (hereinafter “Levy”) and further in view of U.S. Publication No. 2011/0009694 to Schultz et al. (hereinafter “Schultz”).
	Regarding claim 3, Levy discloses the endoscope according to claim 1, but Levy fails to expressly teach wherein the endoscope operation unit comprises a holding portion molded integrally with the elastic body.
	However, Schultz teaches of an endoscope (Fig. 1A- portable diagnostic imaging system 100) wherein the endoscope operation unit comprises a holding portion (Fig. 4F-hand piece 102 )molded integrally with the elastic body (Fig. 4F- sterile sheath 404); [0143]-Additionally, a seal is provided for sealing the sheath piece 450 at the opening 440 around an embodiment of the hand piece 112, 102, 104; for example, folding over the sheath piece 450 at the opening 440 and sealing it with tape or another method; see [0143]-[0146]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy so that the endoscope operation unit comprises a holding portion molded integrally with the elastic body, as taught by Schultz. It would have been advantageous to make the combination for the purpose of maintaining the sterility of the hand piece ([0143] of Schultz).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2022/0192471 to Levy et al. (hereinafter “Levy”) and further in view of U.S. Patent No. 5,190,028 to Lafferty et al. (hereinafter “Lafferty”).
	Regarding claim 4, Levy disclose the endoscope according to claim 1, wherein the insertion observation unit comprises an illumination fiber that emits illumination light from a tip of the insertion observation unit (Fig 1-illuminaiton components 122; [0069]- illumination components 122 include the distal tips of respective optical fibers (not shown)), the endoscope operation unit comprises a case in which a wiring groove of the illumination fiber is formed ([0069]- handle 104 may include one or more light sources connected to one or more optical fibers extending through handle 104 and shaft 102), the illumination fiber is buried inside the wiring groove ([0069]- The optical fibers are configured to guide the light produced by the light sources from handle 104 to shaft distal section 112).
	Levy fails to expressly teach the wiring groove is filled with the elastic body.
	However, Lafferty teaches of an endoscope (Fig. 1- arthroscopic probe 10) wherein the illumination fiber is buried inside the wiring groove (Fig. 4- optical fibers 70, the wiring groove is filled with the elastic body (Fig. 2- filler 42).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Snoke so that the wiring groove is filled with the elastic body, as taught by Lafferty. It would have been advantageous to make the combination for the purpose of anchoring the optical fiber (abstract of Lafferty).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795